Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2018-182833 filed in Japan on 09/27/2018) required by 37 CFR 1.55 is electronically retrieved as of 01/08/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.  
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- SUBSTRATE PROCESSING APPARATUS INCLUDING PERIPHERY COVER BODY--.
2.	Please rephrase claim 4, “to be” for the purpose of grammatical clarity because “to be” is future tense describing a static-curve of the embankment. 
3.	The prior-art of record is listed on the current Notice of References Cited-892 Form. The reference listed under A: Figure 1, paragraph 0042 explains that number 17 is not rotated. This appears to be the case with the IDS prior-art also. Therefore, parts like number 17 of the prior art do not rotate as claimed and still present with a gap between the stage/plate and parts similar to number 17 in the prior art. 
As such, claim 1 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 1, a periphery cover body connected to a peripheral portion of the top plate and configured to be rotated along with the top plate, wherein an accommodation space in which the electronic component is accommodated is formed under the top plate, the accommodation space is surrounded by a surrounding structure including the top plate and the periphery cover body, and a gap between the peripheral portion of the top plate and the periphery cover body is sealed.
4. 	The prior-art of record is listed on the current Notice of References Cited-892 Form. The reference listed under B: Figure 1 illustrates guard lifting units 193/194 that are similar to number 17 in part 3, supra. Further, Figure 1, paragraph 0077 is expressly taught as not including a heater in order to not make it difficult to remove the filler. It is noted that instant application’s claim 1, includes a heater.    
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895